Hart, J., (dissenting). I dissent in this case. For the reason that a dissenting opinion is of little or no practical value, I ^ shall not attempt >an exhaustive discussion and review of the nu- '* merous adjudicated cases bearing upon the principles involved in the action. Suffice it to say that I have read and considered the cases cited by the able attorneys who have filed briefs in behalf of all parties interested in the decision, and their briefs, as I believe, exhaust the subject. The opinion of the court does not decide whether the condition in the deed in question is precedent or subsequent. I think it a condition subsequent. It is necessary for me to state my conclusion on this point. If I thought it was a condition precedent, I would concur in the judgment, and not dissent. “Conditions precedent are, as the term implies, such as must happen before the estate dependent upon them can arise or be enlarged, while conditions subsequent are such as, when they do happen, defeat an estate already vested.” Cooper v. Green, 28 Ark. 54. This is but a reiteration of the rule announced by Washburn, Blackstone and Coke. It will be borne in mind that the opinion of the court has treated the condition in the deed as a condition subsequent. That is to hold that the estate was vested in the railway company by the execution of the deed. It is a rule of the common law that none may take advantage of a condition but grantors and their privies in blood, or, in the case of corporations, their successors. The right to forfeit an estate for breach of condition subsequent is confined to the grantor and his heirs, and cannot be transferred by alienation. Am. Dig. (Cent. Ed.) vol. 4, 1142. Note case of Cross v. Carson, 44 Am. Dec. 742; authorities cited in the brief of Murphy, Coleman & Lewis, amici curiae. This proposition has been so long established both by the text writers and by adjudicated cases that there is no quarrel or dispute between my brother judges and myself as to it. They have decided that this rule has been changed by our statute, and that our former decisions have recognized the change. I maintain the contrary view. They declare that sections 736 and 737 change the common law rule. Sec. 736 reads as follows: “Any person claiming title to any real estate may, notwithstanding there may be an adverse possession thereof, sell and convey his interest in the same manner and with like effect as if he were in possession thereof.” At common law the owner of land could not convey it unless it was in his possession. To obviate this difficulty, the statute in question was passed. The statute simply means that, if A. and B both claim title to land, and B is in possession thereof, A may convey his claim of title; and his grantee may bring suit to recover the land. I think that was the only issue involved in the case of Cloyes v. Beebe, 14 Ark. 493, cited by the court to maintain its position that the statute has changed the rule of the common law on the subject. I think the court has confused the right of entry or bringing suit for possession of one who has been unlawfully dispossessed of his real estate with the right of entry or taking advantage of a condition in a deed which has been broken. The statute was enacted for the purpose of enabling the claimant of real estate, who has been unlawfully deprived of his possession, to convey it. It is essentially different from the right to 'take advantage of a forfeiture or breach of a condition. In the latter case the title is vested in the grantee, and the grantor has no claim or title, but only the right to claim a forfeiture or breach of condition. This is not a claim of title, but only a right or personal privilege which the grantor may either waive or assert. As we have already seen, by the rules of the common law, in a condition subsequent the title vested in the grantee by the execution of the deed. ' This is the difference between a condition precedent and a condition subsequent. See Cooper v. Green, supra. It is plain that, if the title is vested by the execution of the deed, it must be revested in the grantor in some way before he can be one “claiming title,” as expressed in sections 736 and 737 of Kirby’s Digest, supra. If I am correct in the views I have expressed, the case of Lytle v. State, 17 Ark. 608, only holds that the common-law doctrine of maintenance is not in force in this State, as applied to the case of one “claiming title to any real estate,” and that such person may convey whatever title thereto he may possess. I think a careful reading of the opinion in this case will show that this was the only issue raised by the pleadings and the evidence, and, if so, it is all that was decided. Section 737 reads as follows: “J'he term ‘real estate,’ as used in this act, shall be construed as co-extensive in meaning with ‘lands, tenements and hereditaments,’ and as embracing all chattels real.” Obviously, this refers to the preceding section, and, if my construction of the preceding section is right, section 737 only means that one claiming title to a hereditament which is held adversely by another may convey it. In short, if section 736 has no reference to a conveyance of right to re-enter or take advantage of a breach of a condition, the word “hereditament,” as used in section 737, has no reference thereto. The difference between a right of entry of one unlawfully dispossessed of his real estate and the right of entry for breach of condition is clearly explained in the case of Bangor v. Warren, 34 Me. 324, and the distinction is recognized in the case of Hooper v. Cummings, 45 Me. 359. In the State of New Jersey, previously to the passage of the act of March 14, 1851, a right to enter for a condition broken was not assignable, and the condition of a deed could only be taken advantage of by a party to the deed, or by his privies in blood, or his personal representatives. The case of Southard v. Railroad Co., 2 Dutcher (N. J.) 13, holds that it takes an express statutory enactment to make so important a change in the common law. The court has sought to strengthen its opinion by citing the case of Bagley v. Fletcher, 44 Ark. 153, and Beauchamp v. Bertig, 90 Ark. 351, to the effect that a deed executed by an infant may be avoided by him after becoming of age by any act unequivocally manifesting an intention to avoid it, and that a reconveyance to a third person constituted such an act. I can see no analogy between the two questions. Nothing is said in the cases mentioned about the doctrine of re-entry, or the assign-ability of a right to re-enter. ’ It is well settled at common law that a conveyance by the grantor of his right to avail himself of a breach of a condition in a deed operates as a discharge of the condition. Such conveyance constitutes a waiver of the condition by the grantor, and does not transfer it to his grantee. There is no room for dispute about the common law on the subject. The sole question is, has the statute changed it? It is conceded that the Legislature has the power to change the rule. If it has done so, that settles the matter. If it has not, courts have no right to encroach upon the common law, for this would be judicial legislation. To continue the discussion would be fruitless. As above stated, my only purpose is to enter my protest against what I conceive to be a marked encroachment by the judiciary upon a long established and well defined rule of the common law. In 1816, while Arkansas was a part of the Missouri Territory, a statute was passed adopting and recognizing the common law as a part of its system of laws. This statute remained to govern the subsequently formed Territory of Arkansas, and, with some changes of phraseology, was re-enacted as a part of the laws of this State, and remains in our statutes today. Horsley v. Hilburn, 44 Ark. 458; Kirby’s Digest, § 623.